 Case 1:19-cv-01292-LPS Document 21 Filed 05/29/20 Page 1 of 2 PageID #: 442




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 POWER INTEGRATIONS, INC.,                         )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )       C.A. No. 19-1292-LPS
                                                   )
 SILANNA SEMICONDUCTOR NORTH                       )
 AMERICA, INC.,                                    )
                                                   )
                        Defendant.                 )


      DEFENDANT’S RESPONSE TO PLAINTIFF’S NOTICE OF SUBSEQUENT
                            AUTHORITY

       Defendant Silanna Semiconductor North America, Inc. (“Silanna”) hereby responds to

the ostensible Notice of Subsequent Authority filed by Plaintiff Power Integrations, Inc. (“Power

Integrations”) (D.I. 20). Power Integrations’ purported “authority” is nothing of the sort.

Instead, it is merely the second amended complaint (“SAC”) Power Integrations filed in Power

Integrations, Inc., v. Edison D. De Lara, et al., 3:20-cv-00410-MMA-MSB (S.D. Cal.) (the

“California Action”) after their original complaint was dismissed and all of Power Integrations’

claims based on the restrictive covenants in the Power Integrations’ employment and

confidentiality agreements were dismissed with prejudice. See D.I. 18, Ex. A at 27 (“Plaintiff

cannot state a plausible claim based on Defendants’ alleged breach of those clauses . . . .”).

Power Integrations’ SAC has no bearing on the opinion dismissing the original complaint in the

California Action (see D.I. 18) or Silanna’s motion to dismiss the complaint in this action. The

SAC suffers from the same defects as Power Integrations’ previous complaint, and it will be

subject to a new motion to dismiss, which Silanna intends to file no later than June 1, 2020.
Case 1:19-cv-01292-LPS Document 21 Filed 05/29/20 Page 2 of 2 PageID #: 443




                                         POTTER ANDERSON & CORROON LLP
OF COUNSEL
                                         By: /s/ Philip A. Rovner
Micha Danzig                                 Philip A. Rovner (#3215)
Paul M. Huston                               Jonathan A. Choa (#5319)
Mintz Levin Cohn Ferris                      Hercules Plaza
Glovsky & Popeo, P.C.                        P.O. Box 951
3580 Carmel Mountain Rd.                     Wilmington, DE 19899-0951
Suite 300                                    (302) 984-6000
San Diego, CA 92130
                                         Attorneys for Defendant
Dated: May 29, 2020                      Silanna Semiconductor North America, Inc
6746015




                                     2
